Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This action is in response to the communication filed on 04/30/2019.
Claims 1-20 are under examination.


Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recite “The computer-readable storage medium of claim 7”. For examination purpose, the Examiner assume it means “The computer-readable storage medium of claim 10”. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 8, 10 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 2019/0303929 A1).
Regarding claim 1, Brown et al. discloses: A method comprising: collecting, by an identity vault service system comprising a processor, self- attested user information provided by a user [par. 0094, a user may submit identity attributes to the identity authentication system, or a user identity package manager]; collecting, by the identity vault service system, operator-attested user information provided by a mobile network operator, wherein the operator-attested user information is associated with the user and a mobile telecommunications service provided to the user by the mobile network operator [par. 0055, “A " network provider" as used herein may be, for example, wireless network provider (e.g., Verizon, AT&T, T-Mobile, etc.) which may have data such as a user's name, billing address, equipment installation address, birthdate, tower routing/router information to the user's wireless device (e.g., mobile phone), IP WAN address, IP LAN address, IP DMZ info, wireless device equipment information (serial number, certificate number, model number, IMEI number etc.), and other information, that it could similarly supply to a third-party”, par. 0102, the user device may provide a signal authorizing a network provider to provide the identification information to the identity authentication system and as such, receive, from the network provider, the device identification information]; creating, by the identity vault service system, a trusted digital identity of the user based upon the self-attested user [pare. 0080, “User identity package module 204 includes hardware and software configured to generate and/or provide a service provider specific user identity package. In particular, user identity package module 204 may be configured to receive, in conjunction with an interaction with a service provide or independently, user attributes. Additionally or alternatively, user identity package module 204 may be configured to receive input from a user, via a user device, indicative of one or more selection indicating which zero or more user attributes may be authorized to be provided to each of one or more service providers, such that when generating the service provider specific user identity package, the selected user attributes may be included”]; receiving, by the identity vault service system, an identity access request from a third party, wherein the identity access request is for access to at least a portion of the trusted digital identity for use by the third party in performance of an act [par. 0087, “service is requested, for example, by user device 108A from service provider 110A. In the most general sense, the request for service may be any action for which identity verification may be desired. For example, a request for service may include logging in, attempting to post an article, comment, review, or the like, par. 0090, The service provider, upon receiving this notification, at step 312, may provide a request to the identity authentication system, for a user identity package”]; in response to the identity access request, determining, by the identity vault service system, whether to allow access to at least the portion of the trusted digital identity of the user [par. 0087, “If the request does not comprise an indication of opting-in or no opt-in has been previously received, no further action may be taken”, par. 0091, “a service provider specific user identity package may be accessed from or generated by the user identity package manager at step 314. At step 316, the identity authentication system may provide, in return to the request, the service provider specific user identity package associated with this particular service provider”].
Regarding claim 8, the rejection of claim 1 is incorporated.
Brown et al. further discloses the act comprises a commerce act, an authorization act, an authentication act, or an identification act [par. 0032, FIG. 4 illustrates a flowchart depicting example operations for authenticating a user identity and releasing verified user identity attributes, in accordance with some example embodiments discussed herein, par. 0059, bank, e-commerce].
Regarding claim 10, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 17, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2019/0303929 A1) as applied to claims  1, 8, 10 and 17 above, and further in view of Cumming (US 2010/0222046 A1).
Regarding claim 2, the rejection of claim 1 is incorporated.
Brown et al. discloses collecting, by the identity vault service system, operator-attested user information provided by a mobile network operator [par. 0055].
Brown et al. do not explicitly disclose creating a service agreement for an identity vault service provided by the mobile network operator via the identity vault service system, wherein the service agreement is between the user and the mobile network operator.
However Cumming teaches creating a service agreement for an identity vault service provided by the mobile network operator via the identity vault service system, wherein the service agreement is between the user and the mobile network operator [par. 0090, “User consent may be obtained, for example, at the time the user creates a mobile data service plan (contract) with their respective mobile data service provider or subsequently, for example, upon registering for new wireless services or subscriptions”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cumming into the teaching of Brown et al. with the motivation such that the user information and possibly device information, in compliance with privacy laws may require the consent of the device user before the advertisement or other content can be displayed on the device as taught by Cumming [Cumming: par. 0090].
Regarding claim 3, the rejection of claim 2 is incorporated.
[par. 0044, “The system enables a user to selectively release and convey their identity, or attributes of their identity to service providers”, par. 0046, Security laws in many countries require wireless carriers to confirm the actual identity of a person opening an account, par. 0137, wireless carrier account information (e.g., name, address, length of time at address, age of account)]. 
 Cumming further teaches collecting the self-attested user information provided by the user as part of creating the service agreement for the identity vault service [par. 0090, “User consent may be obtained, for example, at the time the user creates a mobile data service plan (contract) with their respective mobile data service provider or subsequently, for example, upon registering for new wireless services or subscriptions”: official notice: it is well known in the art that a user provide user information upon registering for new wireless services or subscriptions].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cumming into the teaching of Brown et al. to collect the self-attested user information provided by the user as part of creating the service agreement for the identity vault service with the motivation such that the user information and possibly device information, in compliance with privacy laws may require the consent of the device user before the advertisement or other content can be displayed on the device as taught by Cumming [Cumming: par. 0090].
Regarding claim 4, the rejection of claim 3 is incorporated.
[par. 0093, “The geographic location may be based on a GPS transceiver of the auxiliary I/O subsystems 250 of the device 201, location information provided by location services and/or presence information, triangulation from location information from base stations 108 in the wireless network 101 when connected via cellular to the WWAN 102”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cumming into the teaching of Brown et al. with the motivation such that the user information and possibly device information, in compliance with privacy laws may require the consent of the device user before the advertisement or other content can be displayed on the device as taught by Cumming [Cumming: par. 0090].
Regarding claim 6, the rejection of claim 3 is incorporated.
Brown et al. further discloses the operator-attested user information comprises a device type or a change from the device type to a new device type [par. 0055, “wireless device equipment information (serial number, certificate number, model number, IMEI number etc.)”].
Regarding claim 11, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 12, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 13, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 15, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2019/0303929 A1) and Cumming (US 2010/0222046 A1) as applied to claims 2-4, 6, 11-13 and 15 above, and further in view of Liu et al. (US 2017/0105099 A1).
Regarding claim 5, the rejection of claim 4 is incorporated.
Cumming discloses the operator-attested user information comprises a location of a user device within a network [par. 0093].
They do not explicitly disclose the location is part of a movement behavior model of the user as the user moves through the network over time.
However Liu et al. teaches the location is part of a movement behavior model of the user as the user moves through the network over time [par. 0003, “FIG. 1 is a system diagram showing wireless network infrastructure equipment configured to collect location data from mobile wireless devices, aggregate the location data for each mobile device, and classify the mobile device user, according to an example embodiment”].
[Liu et al.: par. 0001].
Regarding claim 14, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.

Claims 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2019/0303929 A1) as applied to claims  1, 8, 10 and 17 above, and further in view of Dunn (US 7,912,971 B1).
Regarding claim 7, the rejection of claim 1 is incorporated.
Brown et al. discloses wherein determining, by the identity vault service system, whether to allow access to at least the portion of the trusted digital identity of the user comprises: receiving, by the identity vault service system, a consent response from the user device associated with the user, wherein the consent response indicates whether the user permits access to at least the portion of the trusted digital identity of the user [par. 0114, FIG. 6 provides a process by which it is determined whether a user has specifically provided an opt-in indication with respect to a particular service provider, and if not, providing a prompt to the user device requesting an opt-in. That is FIG. 6 provides a plurality of optional operations directed to confirming that the user has opted-in before releasing any service -provider-specific user attributes and/or a service -provider-specific user identity package].  

However Dunn teaches generating, by the identity vault service system, a consent request directed to the user; sending, by the identity vault service system, the consent request to a user device associated with the user [abs, “a user-centric system and method for controlling access to user-specific information maintained in association with a web-services service. When a web-services client desires access to the user-specific information, the client sends a request. The request identifies the reasons/intentions for accessing the desired information. The request is compared to the user's existing access permissions. If there is no existing access permission, the request is compared to the user's default preferences. If the default preferences permit the requested access, an access rule is created dynamically and the client's request is filled, without interrupting the user. If the default preferences do not permit the request to be filled, a consent user interface may be invoked. The consent user interface presents the user with one or more consent options, thereby permitting the user to control whether the client will be given access to the user-specific information”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Dunn into the teaching of Brown et al. with the motivation for controlling access to user-specific information as taught by Dunn [Dunn: abs.].
 Regarding claim 16, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2019/0303929 A1) as applied to claims  1, 8, 10 and 17 above, and further in view of Patel (US 2019/0172282 A1).
Regarding claim 9, the rejection of claim 1 is incorporated.
Brown et al. further discloses adding an entry into a distributed ledger protected by a blockchain, wherein the entry identifies to the user who the third party is [par. 0012, “the method may further comprise storing, to a blockchain, and indexed by a hash of the device identification information, information indicative of at least one of the request for the user identity package and the service provider from which the request for the user identity package was received”].  
Brown et al. do not explicitly disclose the entry identifies to the user when the third party made the identity access request, and for what reason the third party made the identity access request.  
However Patel teaches the entry identifies to the user when the third party made the identity access request, and for what reason the third party made the identity access request [par. 0018, “information about who is wishing to open the safe, the reason given to the stakeholders, the success or failure of the consensus vote, the time of all the related events, and the like, may be recorded in a blockchain which is accessible to the blockchain node”].
 such that the blockchain may be analyzed and audited by the stakeholders at a later time allowing stakeholders to see records of who had access, who gave approval, and the reason given for wanting access as taught by Patel [Patel: par. 0018].
Regarding claim 18, it recites limitations similar to claim 9. The reason for the rejection of claim 9 is incorporated herein.

 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2019/0303929 A1) and Dunn (US 7,912,971 B1) as applied to claims 9 and 18 above, and further in view of Cumming (US 2010/0222046 A1) and Liu et al. (US 2017/0105099 A1).
Regarding claim 20, the rejection of claim 19 is incorporated.
Brown et al. discloses collecting the self-attested user information provided by the user [par. 0044, “The system enables a user to selectively release and convey their identity, or attributes of their identity to service providers”, par. 0046, Security laws in many countries require wireless carriers to confirm the actual identity of a person opening an account, par. 0137, wireless carrier account information (e.g., name, address, length of time at address, age of account)]. 
Brown et al. and Dunn do not explicitly disclose creating a service agreement for an identity vault service provided by the mobile network operator via the identity vault service system, wherein the service agreement is between the user and the mobile network operator; 
However Cumming teaches creating a service agreement for an identity vault service provided by the mobile network operator via the identity vault service system, wherein the service agreement is between the user and the mobile network operator [par. 0090, “User consent may be obtained, for example, at the time the user creates a mobile data service plan (contract) with their respective mobile data service provider or subsequently, for example, upon registering for new wireless services or subscriptions”]; collecting the self-attested user information provided by the user as part of creating the service agreement for the identity vault service [par. 0090, “User consent may be obtained, for example, at the time the user creates a mobile data service plan (contract) with their respective mobile data service provider or subsequently, for example, upon registering for new wireless services or subscriptions”: official notice: it is well known in the art that a user provide user information upon registering for new wireless services or subscriptions].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Cumming into the teaching of Brown et al. and Dunn with the motivation such that the user information and possibly device information, in compliance with privacy laws may require the consent of the device user before the advertisement or other content can be displayed on the device as taught by Cumming [Cumming: par. 0090].



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20080133708 A1		Context Based Action
US 20070027917 A1		Linking of personal information management data
US 20110225637 A1		AUTHENTICATION AND AUTHORIZATION OF USER AND ACCESS TO NETWORK RESOURCES USING OPENID
US 20190385211 A1		TRANSPOSABLE BEHAVIOR DATA
US 20110071924 A1		SYSTEM AND METHOD FOR PROCESSING CONSUMER TRANSACTIONS USING A CENTRAL SERVER AND A MOBILE PROCESSOR
US 20100203901 A1		Location-Based Services Using Geofences Generated from Learned Patterns of Movement
US 20090024526 A1		ELECTRONIC REGISTRATION AND TRANSACTION SYSTEM
US 10733685 B1		Private information disclosure consent management system
US 20160026736 A1		METHOD AND APPARATUS FOR IDENTIFYING AND RECOMMENDING EXCHANGING OF DIGITAL ASSETS
US 20150200915 A1		NETWORK PRIVACY
US 20170032401 A1		METHODS, PLATFORMS AND SYSTEMS FOR PAYING PERSONS FOR USE OF THEIR PERSONAL INTELLIGENCE PROFILE DATA

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON CHIANG/Primary Examiner, Art Unit 2431